UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                           No. 02-4070
JUAN MORAN-PAZ,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-01-312)

                      Submitted: May 9, 2002

                      Decided: May 23, 2002

    Before WILKINS, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Arnold L.
Husser, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.
2                    UNITED STATES v. MORAN-PAZ
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:
   Juan Moran-Paz pled guilty to one count of possession of a firearm
by an illegal alien. When Moran-Paz was searched in response to a
call claiming he entered a bar with a pistol, law enforcement authori-
ties seized the pistol and approximately .247 grams of powder
cocaine. Because possession of that amount of powder cocaine is a
felony in North Carolina, the district court increased Moran-Paz’s
offense level by four levels pursuant to U.S. Sentencing Guidelines
Manual § 2K2.1(b)(5) (2001). On appeal, Moran-Paz contends the
court erred because there was no evidence that his possession of the
firearm was "in connection with" his possession of the small "user
amount" of powder cocaine. Finding no error, we affirm.
   The Government bears the burden of proving the facts necessary
to establish the applicability of an enhancement under USSG
§ 2K2.1(b)(5) and we review the district court’s factual findings for
clear error. United States v. Garnett, 243 F.3d 824, 828 (4th Cir.
2001). A finding is clearly erroneous when the reviewing court "is left
with the definite and firm conviction that a mistake has been commit-
ted." United States v. United States Gypsum Co., 333 U.S. 364, 395
(1948).
   In this case, the district court determined that Moran-Paz possessed
the gun to protect his person and his property, that his property
included the small amount of cocaine, and thus that he possessed the
gun to protect, among other things, the cocaine. There is no evidence
to the contrary, and this factual finding is not clearly erroneous. See,
e.g., United States v. Regans, 125 F.3d 685, 686-87 (8th Cir. 1997).
Accordingly, we affirm the conviction and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.
                                                           AFFIRMED